EXHIBIT 10.10
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of June 27, 2007
(“Effective Date”), by and between Trans-Pharma Corporation (“Company”) and Dr.
Juliet Singh (“Executive”).
 
PRELIMINARY STATEMENT
 
A.            WHEREAS, The Company and the Executive desire to enter into this
Agreement to provide for Executive’s employment by the Company, upon the terms
and conditions set forth herein.
 
The parties hereby agree as follows:
 
1.             Duties.
 
1.1.          Position.  Executive shall serve as Chief Executive Officer and
President, and serve on the Company Board of Directors, and shall have the
duties and responsibilities incident to such position and such other duties as
may be determined in consultation with the Company’s Board of Directors (“Board
of Directors”). Executive shall perform faithfully, cooperatively and diligently
all of her job duties and responsibilities and agrees to and shall devote her
full time, attention and effort to the business of the Company and other
assignments as directed by the Company’s Board of Directors. The Executive will
report directly to the Board of Directors
 
1.2.          Best Efforts.  Executive will expend her best efforts on behalf of
the Company in connection with her employment and will abide by all policies and
decisions made by Company, as well as all applicable federal, state and local
laws, regulations or ordinances.
 
2.             Employment Term.  The term of Executive’s employment under this
Agreement shall commence as of the Effective Date and shall continue until
terminated by either the Executive or the Company (“Term”).
 
3.             Compensation.
 
3.1.          Base Salary.  As compensation for Executive’s performance of her
duties hereunder, Company shall pay to Executive an initial base salary of One
Hundred and Ninety-Five Thousand Dollars ($195,000), starting on the Effective
Date hereof, (“Annual Base Salary”), payable in accordance with the normal
payroll practices of Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions.  Executive’s Annual Base Salary shall be eligible for an increase
based upon the recommendation of the Board of Directors.
 
3.2.          Annual Bonus and Equity Plan.  The Executive shall be eligible to
receive an annual bonus and participate in the Company’s Equity Plan, which
basis will be determined by mutual agreement between the Executive and the Board
of Directors. 
 
4.             Health and Welfare Benefit Plans.  The Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under health and welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical prescription, dental disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent generally applicable to employees of the Company.
 
 

-1-

--------------------------------------------------------------------------------



5.             Customary Benefits.  Executive shall be entitled to all customary
and usual fringe benefits and shall be entitled to participate in all savings
and retirement plans, practices, policies and programs generally applicable to
employees of the Company that are in effect during the Employment Term, subject
to the terms and conditions of Company’s benefit plan documents, as applicable. 
 
6.             Business Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable, out-of-pocket business expenses incurred in
the performance of her duties on behalf of Company. 
 
7.             Vacation.  Executive shall be entitled to paid vacation, personal
and sick days each calendar year, in accordance with the Company’s plans,
policies and programs then in effect.
 
8.             Indemnification. In connection with the execution of the
Agreement, the Company will also enter into a customary indemnification
agreement with Executive.
 
9.            Termination. The Executive’s employment hereunder may be
terminated under the following circumstances (without impairing the Executive’s
rights under benefit plans, arrangements and Company policies and procedures).
 
9.1 Termination upon Death or Permanent Disability. The Executive’s Term of
employment shall automatically terminate in the event of the death or permanent
disability of Executive. For purposes of this Agreement, “permanent disability”
shall mean the inability to perform services hereunder for a period of six
consecutive months.
 
9.2. Termination by Company for Cause. The Company shall have the option to
terminate the Term (a) for cause in the event the Executive engages in grossly
negligent conduct or willful misconduct in connection with the execution of her
duties hereunder which materially and adversely affect the Company, after
written notice by the Company to the Executive of the specific nonperformance of
her duties hereunder, provided the nonperformance continues uncorrected for a
period of thirty days after written notice thereof by the Company to the
Executive specifically identifying the manner in which the Company believes the
Executive has not performed her duties. For purposes of this Section 9.2, no
act, or failure to act, on the Executive’s part shall be considered “willful”
unless done, or omitted to be done, by her not in good faith and without
reasonable belief that her act or omission was in the best interests of the
Company.
 
9.3. Severance. If the Company terminates Executive’s employment other than for
cause pursuant to Section 9.2, Executive shall be entitled to receive a
continuation of her then Annual Base Salary plus health care insurance coverage
for a period of one (1) year from said date of termination, with such base
salary continuation to be at the rate set forth in Section 3.1, or, if greater,
the rate of the Executive’s current Annual Base Salary at the date of
Termination.
 
Nothing herein shall derogate from the Executive’s rights under employee benefit
plans, programs and arrangements under applicable law.
 
9.4.  Constructive Discharge.  Any significant reduction or adverse change in
the nature or scope of the Executive’s authority, duties, status or position
contemplated by Section 1.1 hereof, including an involuntary relocation, or a
reduction in the base salary and/or benefits of the Executive from those
provided for in Sections 4 and 5 hereof as they may from time to time be in
effect, will be the basis for the Executive’s termination of this Agreement by
giving at least thirty days prior notice to the Company, and in such event the
termination will be treated as a termination by the Company without cause under
Section 9.3.
 
 

-2-

--------------------------------------------------------------------------------



9.5. Benefits upon Termination for Cause or Voluntary Termination by Executive.
In the event the Company properly terminates Executive’s employment under this
Agreement for cause pursuant to Section 9.2 or Executive voluntarily resigns
from her employment during the Term:
 
(a) base salary shall be prorated as of the date of termination and said
prorated amount shall be paid to Executive,
 
(b) all stock options or stock appreciation rights granted to Executive shall be
governed by the instruments granting such rights; and
 
(c) the Company shall (i) make such other and further payment to Executive, her
designated beneficiaries and her dependents as may be provided pursuant to the
terms of any employee benefit plans, fringe benefit plans, and all other
compensation and/bonus plans, programs and structures, in which the Executive is
a participant at the time of termination of her employment with the Company, and
(ii) promptly reimburse the Executive for any then un-reimbursed out-of-pocket
expenses pursuant to Section 6.
 
9.6. Confidentiality and Proprietary Rights.  Executive agrees to continue to
abide by the Company’s Information and Inventions Agreement.
 
10.             Section 409A of the U.S. Internal Revenue Code.
 
10.1.          Good Faith Intention.  The Company and Executive intend in good
faith that this Agreement comply with the applicable requirements of Section
409A of the Code and that this Agreement be construed, interpreted and
administered in accordance with such intent. 
 
11.           Attorney’s Fees.  If litigation shall be instituted to enforce or
interpret any provision of this Agreement hereof, the prevailing party will
reimburse the other party for his/her reasonable attorney’s fees and
disbursements incurred in such proceeding.
 
12.           General Provisions.
 
12.1.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, personal
representatives and successors, including any successor of the company by reason
of any dissolution, merger, consolidation, sale of assets or other
reorganization of the Company.
 
12.2.        Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege; and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  To the
maximum extent permitted by applicable law, (i) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
12.3.        Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
 

-3-

--------------------------------------------------------------------------------



124.        Headings.  The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. 
 
12.5.        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California,
without reference to its conflicts of laws principles.
 
12.6.        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which when fully executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. 
 
12.7.        Survival.  Sections 8, 9, 10, 11 and, 12 of this Agreement shall
survive Executive’s employment by Company.
 
12.8. Notices.  All notices, consents, waivers and other communications under
this Agreement shall be in writing and will be deemed to have been duly given
when (i) delivered by hand (with written confirmation of receipt); (ii) sent by
facsimile (with written confirmation of receipt); or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service, return


If to Executive:


Dr. Juliet Singh
P.O. Box 2191
Rancho Santa Fe, CA 92067


If to the Company:


Dr. Jeffrey Abrams
Member of the Board of Directors
Trans-Pharma Corporation
4225 Executive Square, Suite 460
La Jolla, CA 92037


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
[Remainder of Page Intentionally Left Blank]
 
 

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 

Dated:
June 27, 2007
 
EXECUTIVE
                     
/s/ Juliet Singh, Ph.D.
     
Dr. Juliet Singh
               
Dated:
June 27, 2007
 
TRANS-PHARMA CORPORATION.
                     
By:
/s/ Jeffrey Abrams
       
Name:
Dr. Jeffrey Abrams
       
Title:
Director
         

 
[Signature Page to Employment Agreement]
 
 

-5-

--------------------------------------------------------------------------------


 